IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK W. SMITH, JR.,                §
                                        §   No. 285, 2021
       Petitioner Below,                §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Civ. Action No. N21M-07-125
KOLAWOLE O. AKINBAYO,                   §   Crim. ID Nos. 2101005363 (N)
Warden, H.R.Y.CI.,                      §                 9307013369 (VOP)
                                        §
       Respondent Below,                §
       Appellee.                        §

                           Submitted: September 30, 2021
                           Decided:   October 15, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      (1)    The appellant, Frederick W. Smith, Jr., filed this appeal from the

Superior Court’s order, dated July 30, 2021, denying his petition for a writ of habeas

corpus. The State has moved to affirm the judgment below on the ground that it is

manifest on the face of Smith’s opening brief that his appeal is without merit. We

agree and affirm.

      (2)    In 1993, a Superior Court jury convicted Smith of second-degree

unlawful sexual intercourse, third-degree unlawful sexual penetration, and third-
degree assault. In January 1994, the Superior Court sentenced him to thirty-two

years in prison.1 This Court affirmed on direct appeal.2

          (3)    Earlier this year, Smith was released from prison on probation and

conditional release. A short time later, Smith was charged with a violation of

probation (“VOP”) and conditional release. At a hearing on March 17, 2021, the

Superior Court found that Smith had violated his probation and conditional release

and deferred sentencing, ordering that Smith first undergo a presentencing

psychiatric evaluation. On July 28, 2021, before the sentencing on the VOP

occurred, Smith filed a petition for a writ of habeas corpus. In the petition, Smith

alleged that he was being held in a Level V prison for “a couple of petty violations

of probation,” that he had been held for more than 120 days, and that he should

receive compensation of $1,800 per day for each day over 30 that he had been

detained. The Superior Court denied the petition, finding that Smith was legally

detained. On August 31, 2021, the Superior Court discharged Smith’s conditional

release and sentenced him on the VOP to two years of Level III probation with GPS

monitoring.

          (4)    Smith has appealed to this Court from the Superior Court’s denial of

his habeas petition. He argues that the Superior Court erred by denying his request



1
    Smith v. State, 669 A.2d 1, 4 (Del. 1995).
2
    Id. at 2.
                                                 2
for compensation for the time he was held at Levels IV and V before being sentenced

on the VOP.

       (5)     Under Delaware law, the writ of habeas corpus provides relief on a very

limited basis.3 Specifically, it provides a prisoner with a means of challenging an

allegedly unlawful detention on the basis of a lack of jurisdiction of the court

ordering the commitment.4 When the commitment is regular on its face and the court

clearly had jurisdiction over the subject matter, habeas corpus does not afford a

remedy to the petitioner.5 Habeas corpus is not a means of seeking compensatory

relief.6 Smith offers no authority to the contrary. Moreover, because Smith has since

been released from prison to Level III probation, any remaining request for habeas

corpus relief is moot.7




3
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
4
  Id. See also Petition of Pitt, 541 A.2d 554, 557 (Del. 1988) (stating that a writ of habeas corpus
“provid[es] a prisoner with a means of challenging an allegedly unlawful detention”).
5
  Jones v. Anderson, 183 A.2d 177, 178-79 (Del. 1962); Curran v. Woolley, 104 A.2d 771, 773
(Del. 1954).
6
  Cf. Muhammad v. Close, 540 U.S. 749, 750 (2004) (recognizing that damages are not an available
form of relief in a habeas corpus proceeding).
7
  See Taylor v. State, 2002 WL 31477136 (Del. Nov. 4, 2002) (“Finally, it appears that Taylor has
been released from prison and is currently serving a probationary sentence at Level II. As such,
he is not a person ‘imprisoned or restrained of liberty’ within the meaning of the statute
governing habeas corpus and his request for habeas corpus relief is moot.” (citation omitted)).
                                                 3
     NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:
                                 /s/ Gary F. Traynor
                                 Justice




                                   4